John N. Warren, an insolvent contractor for tbe partial construction of the Maysville railroad, being indebted to Thomas A. Palmer for five carts, mortgaged them to William P. Price to secure, and also to the appellant, A. C. Slicer, by separate deeds for securing distinct debts to each.
On Palmer’s petition, charging that each mortgage was made to secure an antecedent debt and for the purpose of preferring those creditors, and therefore claiming distribution, the circuit court decreed a sale and pro rata payment of all the creditors. The appellant, Slicer, showing that a portion of his debt was contracted simultaneously with and on the faith of the mortgage, claims a reversal on that ground.
But, as the residue of the integral consideration was a preexisting debt, his defense is unavailing.
Wherefore, the judgment is affirmed on Sliver’s appeal.
And as Palmer -held no lien and even a fraudulent purchase from him by Warren did not affect the mortgages as purchasers without notice, the judgment is affirmed also on his cross-appeal.